Citation Nr: 0934629	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  96-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
operative residuals of a total hysterectomy with bilateral 
oophorectomy and salpingectomy due to endometriosis from June 
1, 1982.

2.  Entitlement to a rating in excess of 10 percent for 
endometriosis, pelvic inflammatory disease with post-
operative residuals of left ovarian cyst and right 
salpingectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection for residuals of a total 
hysterectomy with bilateral oophorectomy and left 
salpingectomy due to endometriosis based on clear and 
unmistakable error, rated 100 percent disabling from October 
22, 1981, and 50 percent disabling, effective June 1, 1982.  
An earlier effective date for special monthly compensation 
based on loss of use of creative organ was granted, effective 
December 12, 1980.  The Veteran appealed for a higher rating.

In January 2001, the Veteran provided testimony at a Board 
hearing.  However, the Veterans Law Judge (VLJ) who conducted 
this hearing is no longer with the Board.  A transcript of 
the hearing is of record.  Under 38 C.F.R. § 20.707, a 
claimant is entitled to have a final determination of his or 
her claim made by the VLJ who conducted a hearing.  
Accordingly, the Veteran was provided with the opportunity 
for a new hearing, and subsequently provided testimony before 
the undersigned VLJ in August 2003.  Transcripts from both 
the January 2001 and August 2003 hearings have been 
associated with the Veteran's VA claims folder.

In March 2001 and August 2004, the Board remanded the current 
appellate claims for additional development.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed with respect to the total 
hysterectomy residuals.  Thus, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).  However, for the reasons addressed in the 
REMAND portion of the decision below, the Veteran's claim of 
entitlement to a rating in excess of 10 percent for 
endometriosis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on her part is required.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected residuals of her 
hysterectomy have been assigned a 50 percent rating, the 
maximum rating authorized under Diagnostic Code 7617.

3.  The Veteran's service-connected residuals of her 
hysterectomy do not have any of the requisite symptomatology 
for consideration under any of the Diagnostic Codes which 
provide for a rating in excess of 50 percent for 
gynecological conditions and disorders of the breast.

4.  The Veteran's service-connected residuals of her 
hysterectomy do not present such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected post-operative residuals of a 
total hysterectomy with bilateral oophorectomy and 
salpingectomy due to endometriosis from June 1, 1982, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.116, Diagnostic 
Code 7617 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, the June 1995 rating 
decision which is the subject of this appeal was promulgated 
prior to the November 2000 enactment of the VCAA.  Therefore, 
it was impossible to provide notice of the VCAA before the 
initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was provided with VCAA-compliant 
notification via letters dated in January 2002, August 2004, 
May 2005, February 2006, March 2006, and December 2007, 
followed by readjudication of the claim via Supplemental 
Statements of the Case dated in April 2002 and May 2009.  
Taken together, these letters informed the Veteran of what 
information and evidence she must submit to support her 
claim, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, the March 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  The Veteran has had the opportunity 
to present evidence and argument in support of her claim, to 
include at the January 2001 and August 2003 Board hearings.  
Nothing reflects she has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, she was accorded VA medical examinations regarding 
this case in June 1994 and February 2008 (which included a 
May 2009 addendum).  The Veteran has not demonstrated any 
prejudice caused by any deficiency in the most recent VA 
examination.  The February 2008 examination report reflects a 
recitation of pertinent medical history, the Veteran's 
complaints, examination results, and diagnoses.  The claims 
folder was subsequently reviewed and an examination addendum 
was added to the file.  The examination is sufficiently 
complete to permit a fair decision in the claim decided 
herein.  Accordingly, the Board finds that the February 2008 
examination is sufficient for resolution of this appeal.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As indicated 
above, the Veteran is in receipt of such a "staged" rating 
in this case as the service-connected hysterectomy residuals 
were initially evaluated as 100 percent disabling, followed 
by the current 50 percent evaluation.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected post-operative residuals of a 
total hysterectomy with bilateral oophorectomy and 
salpingectomy is evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7617, which provides for an initial 100 
percent rating for three months after removal of the uterus 
and both ovaries and a 50 percent rating thereafter.  
Therefore, the reduction of the initial rating from 100 to 50 
percent, effective June 1, 1982, was consist with and 
mandated by the rating criteria in this case.  Moreover, the 
50 percent rating is the maximum rating available under 
Diagnostic Code 7617.  As such, there is no legal basis to 
assign a higher rating under this Code.

The Board also observes that the Veteran's service-connected 
residuals of her hysterectomy do not have any of the 
requisite symptomatology for consideration under any of the 
Diagnostic Codes which provide for a rating in excess of 50 
percent for gynecological conditions and disorders of the 
breast.  Specifically, it has not resulted in rectovaginal or 
urethrovaginal fistula (Diagnostic Codes 7624 and 7625), 
breast surgery (Diagnostic Code 7626), nor malignant 
neoplasms of gynecological system or breast (Diagnostic Code 
7627).  None of the other potentially applicable Diagnostic 
Codes provide for a rating in excess of 50 percent.

In essence, the Veteran currently has the highest possible 
schedular rating provided for a hysterectomy and removal of 
both ovaries, where more than three months have elapsed since 
the surgery.  Consequently, a schedular rating in excess of 
50 percent for service-connected residuals of a hysterectomy 
is not warranted.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board concurs with the RO's determination 
that an extraschedular rating is not warranted for the 
Veteran's service-connected hysterectomy residuals.  The 
Veteran indicates she is currently employed, and has been 
since October 2001.  As part of a March 2002 VA Form 21-8940, 
she indicated that she was also employed full-time from 1996 
to November 2000, but was too disabled to work from November 
2000 to October 2001.  She further indicated that she lost 
time from work at her current position due to her service-
connected disability.  A September 2004 statement from her 
employer reflects she took leave for medical conditions in 
November and December 2002, February and March 2003, and from 
January to June 2004.  The 2002 medical condition is not 
listed, while the 2003 medical condition is identified by the 
Veteran as bowel obstruction due to the hysterectomy.  
However, the 2004 medical condition is identified as cervical 
spine fusion, and not the service-connected disability that 
is the subject of this appeal.  

The symptoms reported by the Veteran to be associated with 
her service-connected hysterectomy residuals have include 
complaints of pelvic pain.  However, the competent medical 
evidence indicates that at least some of these complaints are 
due to fibromyalgia and/or osteoporosis, rather than the 
service-connected hysterectomy residuals.  She also reports 
post operative adhesions and an increasing inability to have 
regular bowel movements.  This symptomatology is encompassed 
by the highest possible schedular rating currently assigned.  
The Board finds that even if the available schedular 
evaluation is inadequate (which it manifestly is not), the 
Veteran does not exhibit other related factors such as those 
provided by the regulations as "governing norms."  

Although the Board does not dispute the service-connected 
hysterectomy residuals have resulted in occupational 
impairment, the Board is of the opinion that such impairment 
has been adequately compensated by the current schedular 
rating of 50 percent, as well as the special monthly 
compensation for loss of use of creative organ.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

The Board also finds that the service-connected hysterectomy 
residuals have not resulted in frequent periods of 
hospitalization.  For example, the record indicates the 
hysterectomy itself occurred in 1981, she had surgery in 
February 2001 due to adhesions attributed to the 
hysterectomy, and in 2003 due to bowel obstruction secondary 
to the hysterectomy.  Three surgical procedures over a period 
of more than twenty years does not appear to constitute the 
type of frequent periods of hospitalization required for an 
extraschedular rating.  The Board also acknowledges that the 
record indicates multiple outpatient treatments due, in part, 
to complaints of pelvic pain, and that the Veteran has 
emphasized such pain as part of her claim for a higher 
rating.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 50 percent for post-operative 
residuals of a total hysterectomy with bilateral oophorectomy 
and salpingectomy due to endometriosis from June 1, 1982, is 
denied.


REMAND

As noted in the Board's August 2004 remand, by an April 2002 
rating decision, the RO confirmed and continued a 10 percent 
evaluation for the Veteran's service-connected endometriosis, 
pelvic inflammatory disease with post-operative residuals of 
left ovarian cyst and right salpingectomy.  In a March 2003 
brief by the Veteran's representative, it was indicated that 
the Veteran was not satisfied with the RO's decision.  The 
Board construed the representative's statement as a timely 
Notice of Disagreement (NOD) regarding the issue of an 
increased evaluation for endometriosis, pelvic inflammatory 
disease with post-operative residuals of left ovarian cyst 
and right salpingectomy.  Accordingly, the Board remanded 
this issue to the RO for issuance of a Statement of the Case 
(SOC).  See 38 C.F.R. §§ 19.29 and 19.30; Manlincon v. West, 
12 Vet. App. 238 (1999).

Despite the foregoing, the documents assembled for the 
Board's review do not reflect an SOC was promulgated to the 
Veteran on this issue.  The Court has held that "a remand by 
... the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by ... the Board imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Stegall, 
11 Vet. App. at 271.  Therefore, the Board must remand this 
case again for promulgation of a SOC on this issue.

Accordingly, the case is REMANDED for the following action:

A SOC on the issue of entitlement to a 
rating in excess of 10 percent for 
endometriosis, pelvic inflammatory 
disease with post-operative residuals of 
left ovarian cyst and right salpingectomy 
should be issued to the Veteran and her 
representative.  They should be advised 
of the time period in which to perfect 
the appeal.

The case should be returned to the Board 
for further appellate consideration of 
this issue provided the Veteran perfects 
her appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
provide procedural due process to the Veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


